DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered. Claims 1-13 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mandell et al. (US Patent Application Publication 2006/0122661 A1 to Mandell et al., hereinafter Mandell, in view of Fayram et al. (US Patent Application Publication 2019/0022394), hereinafter Fayram and Starkebaum et al. (US Patent Application Publication 2012/0259389), hereinafter Starkebaum, further in view of Popovic et al, (US Patent Application Publication 2013/0090712), hereinafter Popovic.
Regarding claims 1, 8, and 10-11,  Mandell teaches a system and method for electrical stimulation to control ventilation of a patient, comprising: surgically placing an implantable nerve stimulator including a stimulation circuit (Mandell, ¶[0036], Fig. 3A: implantable device 100 operable under control of controller circuitry 106) and a pulse generator that produces biphasic pulses to stimulate a phrenic nerve (Mandell, ¶[0062], Fig. 9; a pair of the implantable devices 100R and 100L (using the leaded BION. option) are coupled respectively to the right 402 and left 404 hemidiaphragm motor points (inherently where the phrenic nerve connects to the diaphragm muscle); ¶[0063], Fig. 9: stimulation pulses, preferably biphasic, are provided across right 402 and left 404 hemidiaphragm motor points using electrode pair 405,405', e.g., preferably a bipolar electrode). Mandell does not explicitly teach that the pulses are biphasic. Fayram teaches a stimulation system for phrenic nerve stimulation (Fayram, ¶[0311]) that uses charge-balanced pulses in order to avoid tissue damage (Fayram, ¶[0356]). It would have been obvious to one having ordinary skill in the art to modify Mandell’s invention with Fayram’s teachings in order to avoid tissue damage during stimulation. Mandell further teaches an external digital programming device having wireless transmission and a digital interface (Mandell, ¶[0040], Fig. 3A: provide the sensed data to the controller circuitry 106. Preferably, the sensor circuitry 188 includes a programmable bandpass filter and an analog to digital (AID) converter that can sense and accordingly convert the voltage levels across the electrodes 112 into a digital quantity, ¶[0062], Fig. 9: a communication link 408, e.g., an RF, modulated magnetic field, etc., is established between these devices to allow them to essentially synchronize their pulse generators to essentially concurrently stimulate the right 402 and left 404 hemidiaphragm motor points; ¶[0030],  Fig. 1, clinician programmer 172 may be a laptop computer, which also qualifies as a digital interface). Mandell does not specifically teach that near field communication is used. Fayram teaches that a system for phrenic nerve stimulation may use near field communication for wireless communication with the implanted system (Fayram, ¶[0307], ¶[0309]). It would have been obvious to one having ordinary skill in the art to use NFC for this communication because NFC is a common method of short range wireless communication. Mandell teaches that the external digital programming device is used to control settings of the implantable nerve stimulator (Mandell, ¶[0037]: Preferably, the contents of the program storage 310, i.e., the software that controls the operation of the programmable controller 308, can be remotely downloaded, e.g., from the clinician's programmer 172 using data modulated onto an RF signal or an AC magnetic field). Mandell’s invention utilizes the external digital programming device to program settings of the implantable nerve stimulator with respect to parameters and modes for wireless operation of the implantable nerve stimulator (Mandell, ¶[0040], Fig. 3A: provide the sensed data to the controller circuitry 106. Preferably, the sensor circuitry 188 includes a programmable bandpass filter and an analog to digital (ND) converter that can sense and accordingly convert the voltage levels across the electrodes 112 into a digital quantity, ¶[0062], Fig. 9: a communication link 408, e.g., an RF, modulated magnetic field, etc., is established between these devices to allow them to essentially synchronize their pulse generators to essentially concurrently stimulate the right 402 and left 404 hemidiaphragm motor points). Fayram teaches biphasic pulses (Fayram, ¶[0391]) that are charge balanced (Fayram, ¶[0356]) but Fayram does not otherwise teach the nature of these pulses. Starkebaum teaches an implantable stimulation system wherein the biphasic charge-balanced pulses comprise a negative stimulation pulse and a positive recharge pulse separated by an inter-pulse resting period (IPR) (Starkebaum, Fig. 6B, ¶[0133]), and wherein a pulse magnitude of the positive recharge pulse is smaller than that of the negative stimulation pulse by a stimulation-to-recharge scaling (SRS) ratio, and a pulse length of the positive recharge pulse is longer than that of the negative stimulation pulse by the SRS ratio (Starkebaum, Fig. 6B, the polarity is not specific, and polarity remains recited generically in most of the application; it therefore may be assumed that there are embodiments in which the first pulse in Fig. 6B is negative, and the second is positive, therefore the positive recharge pulse is smaller in pulse magnitude, and longer in pulse length, than an SRS ratio, and the pulses are separated by an IPR). Starkebaum teaches that a negative pulse or a positive pulse may come first depending on the voltage signal (Starkebaum, ¶[0170]). This teaching is explicitly taught in Popovic, which teaches a pulse-scaling system wherein a negative pulse may come before its charge balanced positive pulse (Popovic, Fig. 26, ¶[0134]). It would have been obvious to one having ordinary skill in the art to apply Starkebaum’s teachings to the modified Mandell invention in order to illustrate how pulses may be charge balanced in a similar stimulator, since Fayram is not specific on this point, and as taught by Popovic, it is well-known in the art that the negative pulse may come before a positive pulse in such a system. The important aspect of the teaching is the nature of how charge-balancing is accomplished, not the fact of whether the negative or the positive pulse comes first in the pair of pulses.
Regarding claim 3, Mandell teaches that the implantable nerve stimulator is powered by a battery (Mandell,¶[0062], Fig. 3A: each of them preferably receive power from an internal battery 104 ).
Regarding claims 4 and 12, Mandell teaches that the battery is wirelessly chargeable (Mandell, ¶[0060]: battery powered from an internal, preferably rechargeable, battery that is periodically recharged (preferably via an externally provided AC magnetic field)).
Regarding claim 5, Mandell teaches that the external digital programming device utilizes wireless communication in changing the settings of the implantable nerve stimulator (Mandell, [0062], Fig. 9: Preferably, a communication link 408, e.g., an RF, modulated magnetic field, etc., is established between these devices to allow them to essentially synchronize their pulse generators to essentially concurrently stimulate the right 402 and left 404 hemidiaphragm motor points. Accordingly, the pacing rate for each of these implantable devices 100 is adjusted to correspond to the determined physiological need).
Regarding claim 6, the modified Mandell invention teaches that the wireless communication occurs via a near field communications network allowing settings of the implantable nerve stimulator to be set remotely (Mandell, ¶[0062], Fig. 9: Preferably, a communication link 408, e.g., an RF, modulated magnetic field, etc., is established between these devices to allow them to essentially synchronize their pulse generator to essentially concurrently stimulate the right 402 and left 404 hemidiaphragm motor points. Accordingly, the pacing rate for each of these implantable devices 100 is adjusted to correspond to the determined physiological need).
Regarding claim 7, Mandell teaches that the system automatically adjusts to biofeedback mechanisms to operate the implantable nerve stimulator autonomously (Mandell, ¶[0067]: what has been shown is a system and method that provides adjustable diaphragmatic pacing to a patient having an associated neurological deficit wherein the adjustments automatically occur in response to the patient's physiological need; this refers to biofeedback).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mandell in view of Fayram, Starkebaum, and Popovic, further in view of Hofmann et al. (“Modified pulse shapes for effective neural stimulation”, Frontiers in Neuroengineering, Vol. 4, 2011, URL=https://www.frontiersin.org/article/10.3389/fneng.2011.00009), hereinafter Hofmann.
Regarding claim 13, the modified Mandell invention does not teach that the SRS = 10. Hofmann teaches that in stimulation for neurological disorders, a high ratio such as 1:15 may be used to prevent tissue damage (Hofmann, page 2, col. 1, para. 1-3, Fig. 1). Ratios may be modified according to therapeutic need. Nonetheless, it would have been obvious to one having ordinary skill in the art to use a system where the SRS = 10 in order to charge balance a spike-shaped pulse, while also protecting the user’s tissue; a ratio of 8 is used for some cochlear implants, and a ratio of 1:15 is suggested as common in Hofmann’s invention, therefore it would have been obvious to one having ordinary skill in the art to arrive at a ratio of 10 through the process of routine experimentation for this particular nerve stimulation.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mandell in view of Fayram, Starkebaum, and Popovic, further in view of Ignagni et al. (US Patent Application Publication 2008/0287820), hereinafter Ignagni.
Regarding claims 2 and 9, Mandell teaches that the implantable nerve stimulator utilizes an electrode, which has been implanted in the patient, for phrenic nerve stimulation, and that there is a bipolar electrode implanted, which means there is a cathode and an anode (Mandell, ¶[0063], Fig. 9: stimulation pulses, preferably biphasic, are provided across right 402 and left 404 hemidiaphragm motor points using electrode pair 405, 405', e.g., preferably a bipolar electrode).The motor point is a part of the phrenic nerve (Mandell, ¶[0002], ¶[0024]). Mandell does not explicitly teach that the implanted anode is subcutaneous. Ignagni teaches that in bipolar stimulation, an anode may be subcutaneous (Ignagni, ¶[0050]). It would have been obvious to one having ordinary skill in the art to use a subcutaneous plate as the anode for bipolar stimulation in order to prevent migration of the electrode by using a large and flat surface that fits comfortable under the surface of the skin and does not migrate. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered. In response to the applicant’s argument that Starkebaum does not teach that a negative poliarity pulse may be followed by a positive polarity pulse, the examiner believes that Starkebaum’s teaching encompasses this embodiment. However, to make it abundantly clear, the examiner has added another reference that clearly shows a charge-balanced pulse pair with a negative pulse followed by a positive pulse. The mathematics of charge balancing are the same whether the negative pulse comes first, or positive. Furthermore, all pulse stimulators are understood to be suitable prior art for this application, since stimulation of the phrenic nerve is intended use, so any systems capable of stimulating any nerve (therefore also capable of stimulating a phrenic nerve) are considered to be relevant prior art. The applicant has not presented any particular arguments as to why using a negative pulse before a positive pulse would require different algorithms for charge balancing, inter-pulse resting periods, or stimulation-to-recharge scaling. The examiner considers it obvious that any system performing these calculations for a positive-negative pulse chain would also be relevant and useful for a negative-positive pulse chain, such as the one explicitly depicted by Popovic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792